Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment under 37 CFR 1.312 filed May 5, 2021 has been entered.  
Allowable Subject Matter
Claims 15, 16, and 18-48 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 15 and 30, the prior art discloses most of the claimed inventions; however, the prior art does not expressly disclose that the mouth is sealed by a multilayer seal comprising a window in the seal that allows a product disposed within the container body to be viewed without breaking the seal in an obvious manner.
Re Claims 35, 44, and 47, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that wherein the one or more indentations stamped into the top of the inner cap extend from a superior surface plane of the inner cap; wherein the one or more indentations stamped into the top of the outer cap extend from a superior surface plane of the outer cap; and wherein the one or more indentations of the outer cap are configured to engage the one or more indentations of the inner cap when pressure is applied to the top of the outer cap in a direction toward the top of the inner cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 11 Lines 12-29, filed February 1, 2021, with respect to the §103 rejection of Claim 35 as unpatentable over Nixon (4,284,201) in view of Gould (2,980,274), have been fully considered and are persuasive.  The §103 rejection of Claim 35 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736